DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the hydraulic winch motor,” which lacks antecedent basis.
Claim 16 recites “a hydraulic winch motor,” which is not clear.  Is this a separate motor from that set forth in claim 15, or the same motor?  How many motors does claim 16 require? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swoboda (US 3,618,897).
Regarding claims 1 and 15 Swoboda discloses both a system for controlling an operation of a winch assembly and a method of controlling said system, comprising:
a rotatable winch drum (19);
a winch cable (21) wrapped around the rotatable winch drum (19); a hydraulic winch motor (16) operatively connected to the rotatable winch drum (19), the hydraulic winch motor (16) including first and second ports (see figure 1) for receiving hydraulic fluid;
a cable (21) tension sensor (24) operatively associated with the winch cable (21) and configured to generate tension data (i.e. amount of pressure in fluid line 69) indicative of a tension on the winch cable (21); and 
a controller (25, 2) configured to:
access a winch load threshold (“desired value,” i.e. pressure from lines 53 and 51 determine the threshold), the winch load threshold defining a hold zone (column 3 lines 21-23) and a reel zone (column 3 lines 23-31, i.e. both reel in and reel out zones are 
determine (at 25) whether the winch assembly is operating within the hold zone (column 3 lines 21-23) or the reel zone (column 3 lines 23-31) based upon the tension data (pressure in 69) from the cable tension sensor (24);
generate a zero flow command (i.e. “nonpumping position” of element 2) to prevent flow of hydraulic fluid to the hydraulic winch motor (16) while the winch assembly is operating within the hold zone (column 3 lines 21-23) and preventing rotation of the hydraulic winch motor (16); and
generate a pressure differential command (i.e. forward or reverse directions of the pump 1) to permit a desired flow of hydraulic fluid to the hydraulic winch motor (16) at a desired pressure differential while the rotatable winch drum (19) is operating within the reel zone (column 3 lines 23-31), the desired flow of hydraulic fluid being based upon the winch load threshold and operating to permit rotation of the hydraulic winch motor (16).
Regarding claim 2 Swoboda discloses the above system, and further discloses wherein the reel zone corresponds to an upper reel zone (column 3 lines 27-31) and the upper reel zone (column 3 lines 27-31) includes loads greater than the winch load threshold and the hold zone (column 3 lines 21-23) includes loads less than the winch load threshold.
claim 3 Swoboda discloses the above system, and further discloses wherein the reel zone corresponds to a lower reel zone (column 3 lines 23-27) and the lower reel zone (column 3 lines 23-27) includes loads less than the winch load threshold (“desired value”) and the hold zone (column 3 lines 21-23) includes loads greater than the winch load threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda in view of Sanders (US 7,063,306).
Regarding claim 8 Swoboda discloses the above system, and further discloses a pump (1), the pump (1) being hydraulically connected to the hydraulic winch motor (16).  Swoboda fails to teach a prime mover which drives the pump.  Sanders also teaches a hydraulic winch with a pump (24) which drives a motor (22).  Sanders further teaches a prime mover (26), the prime mover (26) being configured to rotate the pump (23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a prime mover, as taught by Sanders, in the winch of Swoboda, in order to have a constant source of power in a remote location.
claims 9-10 modified Swoboda teaches the above system, but fails to teach the three way electrically controlled proportional valve set forth in claims 9-10.  Official Notice is given that three way electrically controlled proportional valves are old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the claimed valve to Swoboda in order to better control the hydraulic motor of Swoboda.
Regarding claim 11 modified Swoboda teaches the above system (see claim 8), and further teaches wherein the pump (Sanders 24) is a variable displacement pump and the controller is operative to maintain the variable displacement pump at zero displacement (as per Swoboda) when operating the winch assembly in the hold zone (Swoboda column 3 lines 21-23).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swoboda in view of Anders (US 2012/0253610).
Regarding claim 20 Swoboda discloses a machine comprising:
a rotatable winch drum (19);
a winch cable (21) wrapped around the rotatable winch drum (19); a hydraulic winch motor (16) operatively connected to the rotatable winch drum (19), the hydraulic winch motor (16) including first and second ports (see figure 1) for receiving hydraulic fluid;

a controller (25, 2) configured to:
access a winch load threshold (“desired value,” i.e. pressure from lines 53 and 51 determine the threshold), the winch load threshold defining a hold zone (column 3 lines 21-23) and a reel zone (column 3 lines 23-31, i.e. both reel in and reel out zones are taught) of the winch assembly, one of the hold zone (column 3 lines 21-23) and the reel zone (column 3 lines 23-31) including loads on the winch cable (21) greater than the winch load threshold and another of the hold zone (column 3 lines 21-23) and the reel zone (column 3 lines 23-31) including loads on the winch cable (21) less than the winch load threshold;
determine (at 25) whether the winch assembly is operating within the hold zone (column 3 lines 21-23) or the reel zone (column 3 lines 23-31) based upon the tension data (pressure in 69) from the cable tension sensor (24);
generate a zero flow command (i.e. “nonpumping position” of element 2) to prevent flow of hydraulic fluid to the hydraulic winch motor (16) while the winch assembly is operating within the hold zone (column 3 lines 21-23) and preventing rotation of the hydraulic winch motor (16); and
generate a pressure differential command (i.e. forward or reverse directions of the pump 1) to permit a desired flow of hydraulic fluid to the hydraulic winch motor (16) at a desired pressure differential while the rotatable winch drum (19) is operating within the reel zone (column 3 lines 23-31), the desired flow of hydraulic fluid being based 
Swoboda fails to teach the prime mover and ground-engaging members set forth in claim 15.  Anders teaches a pump-driven (see 48) hydraulic motor (52).  Anders further teaches a prime mover (32) driven machine, and a ground-engaging drive mechanism (14) operatively coupled to the prime mover (32) to propel the machine.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the winch of Swoboda on the machine of Anders in order to conveniently lift or pull things during construction.

Allowable Subject Matter
Claims 4-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by either of claims 4 or 16.  Specifically, Swoboda (the closest prior art) fails to teach a pressure differential sensor which generates pressure differential data indicative of a pressure differential between first and second ports of a hydraulic winch motor and determine therewith whether the winch .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,519,585 to Furrow, and US 2017/0203940 to Holmberg both teach reel in, hold, and reel out zones in a winch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.L.A/           Examiner, Art Unit 3654                 

/SANG K KIM/           Primary Examiner, Art Unit 3654